REEVES, District Judge.
The government has moved to dismiss the above action, which is on a war risk insurance policy. The basis of the motion is that the petition does not contain jurisdictional averments.
Section 19 of the World War Veterans’ Act, approved June 7,1924, and as amended March 4, 1925, provides for suits against the government on contracts of insurance granted by it. The language is as follows:
“In the event of disagreement as to claim under a contract of insurance between the Bureau and any person or persons claiming thereunder, an action on the claim may be brought against the United States • * • in the District Court of the United States in and for the district in which such persons or any one of them resides, and jurisdiction is hereby conferred upon such courts to hear and determine all such controversies.” Comp. St. § 9127y2 — 19.
A proper construction of the foregoing provision means that jurisdiction is conferred only where there is a controversy between the Bureau and the claimant under the contract. “In the event of disagreement * * * under a contract of insurance between the Bureau and any person * * * jurisdiction is hereby conferred,” ete. In the absence of such a disagreement or controversy jurisdiction would not be conferred. It is the duty of the court to look to its own jurisdiction.
An inspection of the petition in this case fails to disclose such a jurisdictional averment as to entitle the court to entertain the cause. It may be that there has been no controversy or disagreement between the Bureau and the claimant. In that event, the court obviously would have no jurisdiction. It must appear on the face of the petition that there has been such a disagreement and that as a result thereof the controversy may be submitted to this court under the statute.
It follows that the petition should be dismissed. This does not preclude the plaintiff from interposing a claim under his contract. If there has been such a disagreement, permission will be granted for an amendment to the petition so that the jurisdictional facts may appear. If there has been no such disagreement with the Bureau, then it would be proper to present the claim to the Bureau conformable to the procedure required by the director, and, if finally a disagreement and a controversy should arise, plaintiff can resort to this court upon appropriate allegations which show that jurisdiction has been conferred.
Subject to the above, the motion to dismiss will be sustained.